DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2014/0156067).
Regarding the following claims, An discloses: 
1. A bi-directional robotic crawler comprising: a first drive system (140 of 110a) including a first drive member (left-and-right 141), a second drive member (left-and-right 143) and a support member (120) extending therebetween, the first drive member (141) including a first pair of wheels (142) and the second drive member (143) including a second pair of wheels (144), the first and second pairs of wheels being rotatable (paras. 59, 61) to shift the bi-directional robotic crawler along a first axis (longitudinal axis); a second drive system (150 of 110a) mounted to the first drive system (fig. 2), the second drive system (150) including a third drive member (left 151) arranged between the first and second drive members (141, 143) on a first side (i.e., left side) of the support member (120), and a fourth drive member (right 151) arranged between the first and second drive members (141, 143) on a second, opposing side (i.e., right side) of the support member (120), the third drive member (151) including a first drive element (152) and the fourth drive member (151) including a second drive element (152), the first and second drive elements (152) being rotatable (paras. 59, 67) to shift the bi-directional robotic crawler along a second axis (circumferential direction) that is angled relative to the first axis; a linking member (by para. 105, 150 may be connected to 145; therefore, arrangement shown in fig. 4 is mapped to element 151, and the “linking member” is examined as the top “bracket” shown in fig. 4 which is shown connecting either of 141 or 143 to 145) connected to the third drive member (151) and the fourth drive member (151) across the support member, the linking member (bracket) selectively pivoting (figs. 6-7 show pivoting movement about 145) the third and fourth drive members (151) relative to the support member (120); and a motor (190) mounted to the first drive system, the motor selectively operating the first and second pairs of wheels to move the bi-directional robotic crawler along the first axis and the first and second drive elements to move the bi-directional robotic crawler along the second axis.  
2. The bi-directional robotic crawler according to claim 1, further comprising: a directional change motor (191/192) operatically connected to the linking member, the directional change motor selectively pivoting the linking member between a first configuration wherein the first pair of wheels and the second pair of wheels are in contact with a surface and the first and second drive elements are spaced from the surface, and a second configuration wherein the first and second drive elements are in contact with the surface and the first pair of wheels and the second pair of wheels are spaced from the surface (e.g., figs. 6-9).  
3. The bi-directional robotic crawler according to claim 2, wherein the motor (190) includes a first motor (194) arranged in the third drive member (151) and a second motor (194) arranged in the fourth drive member (151).  
4. The bi-directional robotic crawler according to claim 3, further comprising: a first axle (axle of 152) extending between the first and second drive members (141, 143) on the first side (i.e., left side) of the support member (120) and a second axle (axle of 152) extending between the first and second drive members (141, 143) on the second, opposing side (i.e., right side) of the support member (120), the first axle (axle of 152) supporting a first gear (fig. 5 shows gear of 152) connected to (para. 93) the first motor (194) and the second axle (axle of 152) supporting a second gear (gear of 152) connected to the second motor (194).  
7. The bi-directional robotic crawler according to claim 4, wherein the linking member (bracket, fig. 4) includes a first linking portion (i.e., portion of bracket connected to 145) operatively connected to the third drive member (151) and a second linking portion operatively connected to the fourth drive member (151), the first and second linking portions being pivotally connected (figs. 6-7) to the support member (120).  
8. The bi-directional robotic crawler according to claim 7, further comprising: a drive shaft (145) including a directional change gear (146) extending through the first linking portion and the second linking portion (fig. 4), the drive shaft (145) being drivingly connected (fig. 4) to the directional change motor (191/192).  
11. The bi-directional robotic crawler according to claim 1, further comprising: a sensor system (170) mounted to (para. 66) the first drive system (140), the sensor system including one or more sensors configured to detect parameters of a surface of interest.  
13. A bi-directional robotic crawler system, comprising: a first bi-directional robotic crawler (110a) according to claim 1; a second bi-directional robotic crawler (110b) according to claim 1; and a clamping mechanism (160) operatively connected to the first bi-directional robotic crawler (110a) and the second bi-directional robotic crawler (110b), the clamping mechanism (160) including a first clamping arm (162) coupled to the first bi-directional robotic crawler (110a), a second clamping arm (163) coupled to the second bi-directional robotic crawler (110b), and a clamping mechanism (164, 165) operatively connected to the first clamping arm (162) and the second clamping arm (163).  
14. The bi-directional robotic crawler system according to claim 13, further comprising: a clamping motor (195) mounted to the clamping mechanism, the clamping motor selectively shifting the first clamping arm about a first pivot and the second clamping arm about a second pivot (figs. 16, 18; para. 92).  
15. The bi-directional robotic crawler system according to claim 13, further comprising: a sensor system (170) mounted to the clamping mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2014/0156067), in view of Jacobsen (US 8,185,241).
Regarding claim 10, An does not disclose wherein the third drive member comprises a first continuous drive belt and the fourth drive member comprises a second continuous drive belt.  
Jacobsen is in the related field of robotic crawlers with both wheel (18) and track (14) elements, and teaches a first (14a) and second (14b) continuous drive belt, which provides the benefit of a high degree of stability (col. 1, lines 52-59 and col. 7, lines 49-57). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the third, fourth drive members (i.e., wheels) of An with the continuous drive belts of Jacobsen, for the expected advantage of higher stability. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2014/0156067), in view of Dobell et al. (US 2019/0016367).
Regarding claim 12, An does not disclose wherein each of the first drive member, second drive member, third drive member, and fourth drive member includes a magnet configured to secure the bi-directional robotic crawler to a surface of interest.  
Dobell teaches the use of magnetic assemblies 44 for each of the first, second travelling assemblies 14 and 18, which provides the benefit of allowing the body to adhere to a metallic travel surface (para. 20). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the magnetic assemblies of Dobell for each of the first, second, third, and fourth drive members of An, for the expected advantage of allowing the mechanism to securely adhere to a metallic travel surface. 

Allowable Subject Matter
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce	can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658